 In the Matter of E.I.DuPONTDE NEMOURS ANDCOMPANY,EMPLOYERandUNITED GAS, COKE AND CHEMICAL WORKERS OF AMERICA,C. I.0.,PETITIONERCaseNo. 9-RC-45SUPPLEMENTAL DECISIONANDORDERJanuary 19, 1949On June 30 and July 1, 1948, pursuant to a Decision and Directionof Election issued by the Board herein,' an election by secret ballotwas conducted under the direction and supervision of theRegionalDirector for the Ninth Region.Thereafter, a Tally ofBallots wasfurnished the parties.The Tally shows that, of the 3,167 valid votescounted 1,551 were cast for and 1,616 were cast against the Petitioner.2There were 9 void and 14 challenged ballots.On July 6, 1948, the Petitioner filed objections to conduct affectingthe results of the election. It asserted that certain activity of the Em-ployer, more fully set forth below, prevented a free choice by the em-ployees in the balloting, and requested that the election be set aside.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation.On August 20, 1948, he issuedand duly served upon the parties his Report on Objections. in whichhe found that the objections raised no substantial and materialissues,and recommended that they be overruled and that the petition be dis-missed.On September 7, 1948, the Petitioner filed timely exceptionsto the Regional Director's report.The Petitioner's request that the election be set aside is based pri-marily upon the following undisputed facts : On December 23, 1947,approximately 1 week after the Petitioner had first claimed recogni177 N L R.B. 935The Boardpreviously delegatedits powers with respect to thiscase to a three-man panelIn view of the importanceof the question which has sub-sequently arisen, we deem it advisable for the full Board to consider the issue.Accord-ingly,we hereby unanimously revoke the said delegation of powers.,The Association of Chemical Employees requested,and was granted,permission towithdrawits name fromthe ballot81 N. L.R. B., No. 39.238 E. I. DUPONT DE NEMOURS AND COMPANY239tion and filed its petition herein, the Employer executed a contractwith District 50,3 granting it exclusive recognition and providing,inter alia,for check-off of dues and formal grievance procedures.Thereafter, and continuously until June 30, 1948, the date of the elec-tion, notwithstanding the Board's consideration and rejection of theDecember 23, 1947, contract as a bar to this proceeding, the Employerimplemented its terms in all material respects. It regularly checkedoff dues, and permitted District 50's four-man grievance committee,on company time, to investigate grievance matters throughout theplant among the more than 3,700 employees. This procedure not onlyfollowed the terms of the 1947 contract, but was also in accord witha practice of many years' standing.In this proceeding, we consider the foregoing facts only as they mayor may not support the Petitioner's attempt to question the results ofthe election at this time.The Petitioner must have learned of theexecution of the contract in December 1947; certainly it knew the de-tailed provisions of the agreement when it was discussed in the Feb-ruary hearing, more than 4 months before the election.Theimplementation of the contract followed naturally upon its execution,yet the Petitioner chose not to protest during the 6 months interveningbetween the making of the contract and the election. Instead, itelected to await the results of the election.Without determiningwhether or not the activity here objected to constituted interferencewith the election, on the facts in this particular case we believe that,in view of the Petitioner's past acquiescence, it may not now ask theelection be set aside because of this activity 4We need not, nor do wehere, decide what view we would take of similar activity under differ-ent circumstances .5The Petitioner urges our decision in theRadio Corporation ofAmericacase 6 in support of its objections.The facts in that case,however, are distinguishable from those in the instant proceeding.There, a contract between the employer and a rival union was executedafterthe Board hearing; the election followed the date of the hearingby less than 4 weeks; and the employer, 1 week before the election,granted holiday pay for which it publicly credited the contractingunion.The Petitioner also alleges that the Employer sanctioned campaign-ing activity by District 50's grievance committee during working°District50,United Mine Workers of America, had been the bargaining representativeof the employees involved herein for several years, but its name was not on the.ballot inthis election because it was not in compliance with the filing requirements of the Act.'Matter of Curtiss Wright Corporation,35 N. L.R. B. 212;Matter of Precision CastingsCompany,27 N. L.R. B. 491.°Cf.Matter of Mad-West Piping and SupplyCo.,62 N. L. R B. 1060.°Matter of Radio Corporation of America,74N. L.R B. 1729.(Mr. Reynolds dissenting.) 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours, while prohibiting the Petitioner's representatives from engag-ing in similar activity. It appears that the grievance committee, whilehandling grievance matters among the employees, did campaign fora "No" vote against the Petitioner.The Regional Director's inves-tigation reveals, however, that when apprised of this fact, the Em-ployermade several attempts to stop it, once reprimanding thecommitteemen in the presence of a group of workers.We agree withthe Regional Director that this objection is without merit.7Upon the basis of the foregoing, we find that the objections filedby the Petitioner do not raise material or substantial issues.We there-fore adopt the Regional Director's report; and, in accordance there-with, we hereby overrule the objections.As the Tally of Ballotsshows that no collective bargaining representative has been selected,we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition for investigation and certi-fication of representatives filed herein be, and it is, dismissed.MEMBERSHOUSTON and GRAY took no part in the consideration ofthe above Supplemental Decision and Order.lThe Petitioner also contended that the Employer improperly influenced the employeesby circulating a letter to each of them on June 10,1948The letter commented on thepending election,and was devoid of any promise or benefit or threat of reprisal. Inagreement with the Regional Director's recommendation, to which the Petitioner did notexcept, we and that this objection also is without merit.